—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered July 24, 1996, convicting defendant, after a jury trial, of attempted murder in the second degree and attempted robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 7½ to 15 years, respectively, unanimously affirmed.
Defendant’s guilt of the crimes charged was proven beyond a reasonable doubt and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The jury reasonably credited the testimony of the complainant that defendant pointed a gun at him, announced a “stickup”, and told the complainant that he would shoot him regardless of the complainant’s failure to resist. This provided ample evidence for the jury to determine that defendant’s intent was to rob and shoot the complainant. Although defendant subsequently stated, during a struggle for control of the gun, that he would not shoot if the complainant let go of the gun barrel, since the complainant testified that defendant maintained his grip on *356the gun handle and held the trigger immediately before the complainant was shot, the jury reasonably inferred that this latter statement was contrived.
Defendant did not preserve his current claims of error in connection with the court’s charge to the jury and we decline to review these claims in the interest of justice. Were we to review such claims, we would find no basis for reversal. Concur— Sullivan, J. P., Lerner, Andrias and Saxe, JJ.